Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  I line 3 of claim 6, “equals” should be - - equal - -  so as to be grammatically correct..  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besserman (US 4,284,847).
	
As per claim 1 Besserman depicts in figures 4 & 8 and discloses: A hearing test system, comprising: a sound generating unit 42 {figure 5} configured to generate a first testing sound 15 {figure 1B & [column 8, lines 53-56] The FA key may be utilized during the manual testing mode to advance to the next frequency (indicated by reference numeral 15 in FIG. 1B). } at a frequency for a subject, wherein a volume of the first testing sound 15 is in a range from about a lower testing limit {figure 8 and [column 14, lines 13-16] If the tone level is less than zero decibels, the algorithm sets tone level equal to zero and enters decision block 103 } to about an upper testing limit { figure 8 and [column 13, lines 62-65]  If the incremented tone level is not greater than a predetermined maximum value (which can be approximately 95 decibels) the algorithm reenters decision block 95. }; an user interface configured to receive a first feedback 95 of the subject based on the first testing sound 15; and a control unit 30 {figure 5}  configured to determine whether the first feedback 95 is of a heard response or an unheard response { [column 13, lines 56-62]  The algorithm then enters decision block 95 to determine from the subject's response (communicated via the response button or response keyboard) whether the subject heard the previously applied test tone pattern. If the subject did not hear the previous test tone pattern, the tone level is incremented by fifteen decibels, as indicated at block 96. & [column 8, lines 45-47] The RUN key is depressed to initiate execution of the hearing test algorithm by microprocessor 30.}, wherein when the control unit 30 confirms that the first feedback 95 is of the heard response {figure 8}, the control unit 30 selectively drives the sound generating unit 42 to generate a second testing sound 15  {figure 1B & [column 8, lines 53-56] The FA key may be utilized during the manual testing mode to advance to the next frequency (indicated by reference numeral 15 in FIG. 1B). } based on the lower testing limit at the frequency, in which a volume of the second testing sound 15 is less than or substantially equal to the volume of the first testing sound 15, and the user interface is further configured to receive a second feedback of the subject based on the second testing sound 15, when the control unit 30 confirms that the second feedback is of the heard response { [column 14, lines 8-17] If the subject hears the applied test tone, the algorithm enters block 100 from decision block 95, and sets a logic variable called LVL1 equal to that tone level. The tone level is then decremented by ten decibels, as indicated at block 101. If the tone level is not less than zero decibels, the algorithm enters decision block 104. If the tone level is less than zero decibels, the algorithm sets tone level equal to zero and enters decision block 103. If the resulting test tone is not heard by the subject, the tone level is incremented by five decibels & [column 8, lines 45-47] The RUN key is depressed to initiate execution of the hearing test algorithm by microprocessor 30. }, the control unit 30 selectively performs a blank stimulating sound 103 of which volume equals to about zero {figure 8}, and when the control unit 30 confirms that the first feedback 95 is of the unheard response, the control unit 30 selectively drives the sound generating unit 42 to generate a third testing sound 15  {figure 1B & [column 8, lines 53-56] The FA key may be utilized during the manual testing mode to advance to the next frequency (indicated by reference numeral 15 in FIG. 1B). } based on the upper testing limit at the frequency, in which a volume of the third testing sound 15 is greater than or substantially equal to the volume of the first testing sound 15. {figure 8}

As per claim 2 Besserman discloses: The hearing test system of claim 1, wherein the lower testing limit equals to about 15 dB and the upper testing limit equals to about 70 dB. { figure 8,  [column 14, lines 13-16] If the tone level is less than zero decibels, the algorithm sets tone level equal to zero and enters decision block 103 and [column 13, lines 62-65]  If the incremented tone level is not greater than a predetermined maximum value (which can be approximately 95 decibels) the algorithm reenters decision block 95. Note: Besserman discloses a lower limit of zero and an upper limit of 95 which is well within the open ended claimed range of 15 db to 70 db  }

As per claim 3 Besserman discloses: The hearing test system of claim 1, wherein when the control unit 30 confirms that the first feedback 95 is of the heard response {figure 8}, if the volume of the first testing sound 15 not equals to the lower testing limit, the volume of the second testing sound 15 is set to be less than the volume of the first test sound. {See 110, 100 and 101, for example, in figure 8}

As per claim 4 Besserman discloses: The hearing test system of claim 1, wherein when the control unit 30 confirms that first feedback 95 is of the heard response, if the volume of the first testing sound 15 equals to about the lower testing limit, the volume of the second testing sound 15 is set to be about the volume of the first testing sound 15. {See 104 & 108 for example, in figure 8}

As per claim 5 Besserman discloses: The hearing test system of claim 4, wherein the user interface is further configured to receive the second feedback of the subject based on the second testing sound 15 and when the control unit 30 confirms that the second feedback is of the heard response, the control unit 30 is configured to stop the sound generating unit 42 generating sound at the frequency. {See 104, 108, 109 & 112 for example, in figure 8}

As per claim 6 Besserman discloses: The hearing test system of claim 1, wherein when the control unit 30 confirms that the first feedback 95 is of the unheard response, if the volume of the first testing sound 15 is not equal to the upper testing limit, the volume of the third testing sound 15 is set to be greater than the volume of the first testing sound 15. {See 96 for example, in figure 8}

As per claim 7 Besserman discloses: The hearing test system of claim 1, wherein the blank stimulating sound is not performed directly after the third testing sound 15. {See 102 & 103 for example, in figure 8}

As per claim 8 Besserman discloses: The hearing test system of claim 1, wherein when the control unit 30 confirms that the first feedback 95 is of the unheard response, if the volume of the first testing sound 15 equals to about the upper testing limit, the volume of the third testing sound 15 is set to be about the volume of the first testing sound 15. {See 95, 96, 97, 99 & 98 for example, in figure 8}

As per claim 9 Besserman discloses: The hearing test system of claim 8, wherein the user interface is further configured to receive a third feedback of the subject based on the third testing sound 15, and when the control unit 30 confirms that the third feedback is of the unheard response, the control unit 30 is configured to stop the sound generating unit 42 generating the sound at the frequency. {See 95, 96, 97, 99, 98, 107 & 112 for example, in figure 8}

As per claim 10 Besserman discloses: A method for determining a credibility of a hearing test, comprising: sequentially generating a plurality of testing sounds 15 { figure 1B } of different volumes at each one of a plurality of frequencies for a subject { [column 5, lines 41-44 ] The presently measured thresholds for both the left and right ears are indicated at each of the frequencies indicated by reference numeral 15 in FIG. 1B. } ; selectively inserting a plurality of blank stimulating sounds between the testing sounds 15, wherein volumes of the blank stimulating sounds each equals to about zero { [column 11, lines 53-58] At this time, it is necessary for the operator to temporarily suspend testing by pressing the PAUSE key. Further instruction of the subject is probably required to ensure that he understands how to respond to the test tones. Testing is resumed by again depressing the PAUSE key of keyboard 9. } ; receiving a plurality of feedbacks of the subject respectively corresponding to the blank stimulating sounds { [ column 10, lines 56-60 ] The operator depresses key "1" (the PAUSE key) in order to "log on" and send the required command to remote data processing system 28 to obtain access to the audiometric data files corresponding to the previously entered identification numbers. } ; and generating a credibility analysis output 9 { figure 1B } based on the feedbacks.

As per claim 11 Besserman discloses: The method of claim 10, wherein the selectively inserting of the blank stimulating sounds between the testing sounds 15 is performed such that when the feedbacks of consecutive two of the testing sounds 15 are of the heard responses, the blank stimulating sound is set to be performed selectively after the consecutive two of the testing sounds 15. { [column 11, lines 53-58] At this time, it is necessary for the operator to temporarily suspend testing by pressing the PAUSE key. Further instruction of the subject is probably required to ensure that he understands how to respond to the test tones. Testing is resumed by again depressing the PAUSE key of keyboard 9. Note: since the “selectively inserting of the blank stimulating sounds” is selective it is seen to be a set of consecutive two sounds} 

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject matter is the inclusion of when a first number of the feedbacks of the heard response in the blank stimulating sounds is greater than a second number of the feedbacks of the unheard response in the blank stimulating sounds, the credibility analysis output is set to be of a poor reliability or responsive to a volume usage percentage for each of the frequencies, classifying each of the frequencies into a poor reliability frequency or an acceptable reliability frequency, wherein the generating of the credibility analysis output is responsive to a ratio of a first number of the reliability frequency to a second number of the acceptable reliability frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd